—Decree and order affirmed, without costs of this appeal to any party. All concur. (Appeal from a decree of Chautauqua Surrogate’s Court admitting a will to probate and adjudging same valid to pass both real and personal property; also review of order of Chautaqua Supreme Court setting aside the verdict of a jury holding in favor of objectants on the question of undue influence, directing a verdict in the negative, and certifying the proceedings to Surrogate’s Court for probate.) Present—MeCurn, P. J., Vaughan, Kimball, Bastow, and Goldman, JJ.